UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2776



V. LEE COOPER,

                                            Plaintiff - Appellant,

          versus

I-NET, INCORPORATED; KAVELLE BAJAJ; KEN BAJAJ;
JEFFREY ROSOLIO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
93-2417-DKC)


Argued:   May 8, 1996                       Decided:   June 3, 1996


Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


ARGUED: Robert Olin Johnston, JOHNSTON, RIVLIN & FOLE, L.L.P.,
Washington, D.C., for Appellant. Daniel A. Masur, I-NET, INC.,
Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     V. Lee Cooper appeals an order of the district court granting

summary judgment to his former employer and three of its officers

in Cooper's suit alleging breach of contract, fraud, and civil

conspiracy.   We have considered the briefs and arguments of the

parties, and we affirm the judgment of the district court for the
reasons stated in that court's memorandum opinion.   Cooper v. I-
NET, Inc., et al., No. DKC 93-2417 (D. Md., Aug. 16, 1995).




                                                         AFFIRMED




                                2